Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no explicit 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is unclear with the scope of the claim.  The only positive limitation is “A medical device”.  The limitation “configured to receive a pulse train of energy” of a particular pulse width is merely an intended use limitation which bears little patentable weight to the claim.  Virtually any piece of conductive metal is “configured to receive a pulse train of energy” making the scope of the claim unclear.  Claims 2-10 are rejected based on their dependency from claim 1.
	Claim 20 is unclear in that there is no structure or means to provide a measured patient parameter including a detection of an R-wave.  The claim is narrative in nature, and fails to provide any specific structure or means to enable/perform the intended results.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davalos et al (2010/0261994).
Davalos et al disclose a medical device configured to receive a pulse train of energy (para. [0025], for example).  The examiner maintains the device may inherently receive a pulse of any pulse width, and Davalos et al disclose specifically disclose pulse widths in the 10 microsecond range (para. [0038], for example).
Regarding claim 11, Davalos et al disclose a method of ablating cardiac tissue (para. [0018], for example, treatment of the pericardium) comprising delivering a pulse train of energy including a pulse width of between 1 and 15 microseconds (e.g. 10 microseconds as asserted above).
Regarding claim 12, the train includes at least 20 pulses (Table 2, for example).

Claims 1-5, 11-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al (2013/0030430).
	Stewart et al provide a medical device configured to receive a pulse train of energy (Abstract).  The examiner maintains that the device could receive a pulse train having any frequency and any desired pulse width.  It is noted that Stewart et al specifically teach the device may provide pulse trains with pulse widths between .005 microseconds and 50 microseconds (para. 0009), and further disclose an exemplary pulse width of 5 microseconds (para. 0050).  

	Regarding claim 11, Stewart et al disclose a method of treating cardiac tissue including delivering a pulse train of energy having a predetermined frequency, whereby each pulse width is between 1 and 15 microseconds (see paragraphs [0009] and [0050]).
Regarding claim 12, there are at least 20 pulses (para. [0009]).  Regarding claim 13, there is an inter-phase delay within the claimed range (para. [0040]).  Regarding claim 14, there is an inter-pulse delay of at least 5 microseconds (para. [0040]).   
Regarding claim 19, Stewart et al disclose a system for ablating cardiac tissue comprising a generator for delivering a pulse train at a predetermined frequency, each pulse train having a plurality of pulses with a pulse width of between 1 and 15 microseconds (paragraphs [0009] and [0050]), the generator including a processor configured to control the delivery of the pulses based on a measured patient parameter (i.e. ECG as in paragraphs [0051-0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-10, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (‘430) in view of the teaching of Long (WO 2015/103574).
Regarding claim 6, Stewart et al provides the claimed interphase delay (para. [0040]), but fails to expressly disclose an inter-pulse delay of at least 400 microseconds.  The examiner maintains that the specific values for the parameters would be a matter of optimization, and that one of ordinary skill in the art could, through routine experimentation, derive acceptable values for any of the given parameters, including the inter-pulse delay, to achieve desired results.  To that end, Long discloses a device that delivers pulsed energy to tissue, the pulses having very similar parameters for pulse width, duration and inter-pulse delay, among others.  The device also ablates tissue through the principle of irreversible electroporation, similar to the instant application.  In particular, Long specifically teaches that the inter-pulse delay of the pulse train may be in the order of “nanoseconds to hundreds of microseconds” (para. [0009]).  In as much as there is no specific unexpected result given in applicant’s specification for the particular inter-pulse delay time, the examiner maintains that using any known range, such as taught by Long in a similar device and procedure, would be an obvious consideration for one having ordinary skill in the art.
Regarding claim 7, both Stewart et al (para. [0009]) and Long (para. [0064]) disclose the use of pulse trains with at least 20 pulses.  Regarding claim 8, see for 
Regarding claim 15, Stewart et al does not expressly disclose a pulse width between 3 and 4 microseconds as claimed.  However, the examiner maintains the exemplary pulse width of 5 microseconds, as recited in paragraph [0050] of Stewart et al, is sufficiently close to support a conclusion of obviousness.  Moreover, there is no specific support in applicant’s specification for the specific pulse width of between 3 and 4 microseconds as addressed above.  Regarding claims 16 and 17, see above discussion with regard to claims 9 and 10.  Regarding claim 18, the examiner maintains that the exact number of treatments would depend on the specific requirements for a given procedure, and that one of ordinary skill in the art would be capable of determining the acceptable number of treatments.  Regarding claim 20, see again the discussion of claims 9 and 10 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,531,914. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same invention with only minor, obvious differences in the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Francischelli (8,221,411) and Davalos et al (8,465,484) disclose alternative devices for treating tissue with electroporation energy in the form of pulses delivered to tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        


/M.F.P/March 2, 2022